DETAILED ACTION
Status of the Application
The present application, 15/145,721, was filed on May 3, 2016, and claims priority from US Provisional Applications 62/288,406 and 62/288,411, filed Jan. 28, 2016.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
The domestic benefit claim to US Provisional Application 62/180,442, filed June 16, 2015, was deleted in the Application Data Sheet filed on July 6, 2016.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Final Office Action is in response to Applicant’s communication of Aug. 25, 2022.
Claims 1, 3, 4, 6, 7, and 9-20 are pending, of which claims 1, 18, and 20 are independent and are the claims that have been amended in this response.
Independent claims 1, 18, and 20 have been amended.  Claims 2, 5, and 8 were previously cancelled. 
All pending claims have been examined on the merits.  

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on Feb. 10, 2022 and Aug. 25, 2022 have been considered. 

Claim Interpretation
The expression “distributed ledger digital asset” is interpreted according to paragraph [0020] of the present application’s US 2016/0371771, which provides the following description: 
As one example of such a distributed ledger digital asset, a bitcoin (with a lowercase “b”) may be a unit of virtual currency that may depend on a computer protocol called Bitcoin (with a capital “B”) for its distributed global ledger. Bitcoin (the protocol) may not be administered by any central authority. That is, there may be no middleman between the sender and receiver. In fact, there may be no company or agent thereof or even an individual responsible for the administration of the Bitcoin protocol. Bitcoin may thus be referred to as a “decentralized” digital currency or a digital asset from a distributed ledger of a decentralized network.

The examiner has interpreted the expression “distributed ledger digital asset” as corresponding to any currency that is implemented by a computer-based (“digital”) “distributed ledger”, and is not necessarily legal tender.
The expression “fiat money asset” is interpreted according to paragraph [0019] of the present application’s US 2016/0371771, which provides the following description:
a fiat money asset (e.g., as a real currency or real money government currency (e.g., U.S. dollars (“USD”), pesos, etc.)).

Also, paragraph [0038] of the application’s US PG-PUB defines “fiat money asset” as “(e.g., U.S. dollars or pesos)”.  The examiner has broadly interpreted the expression “fiat money asset” as corresponding to any government-issued currency that is legal tender, such as U.S. Dollars, Mexican Pesos, or European Union Euros.
The expression “fiat money asset network subsystem” is interpreted according to paragraph [0038] of the present application’s US 2016/0371771, which provides the following description:
a fiat money asset network subsystem 100c associated with the customer client (e.g., credit card payment data)

The expression “fractional reserve banking” in paragraph [0202] of the Hakim reference is interpreted according to the first sentence of the Williams article “Fractional Reserve Banking in Grain”, which defines “Fractional Reserve Banks” as “enterprises being legally liable to pay some substance on demand while regularly having too little on hand to satisfy all their obligations”.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1, 3, 4, 6, 7, and 9-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
Claims 1, 3, 4, 6, 7, and 9-20 do not use the word “means,” but are nonetheless are interpreted under 35 U.S.C. 112(f), because they use a generic placeholder (“apparatus”, “subsystem”, “component”) that is coupled with functional language without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f): 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function (in the present claims, the nonce terms are “apparatus”, “subsystem” and “component”); 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  However, the presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f), except as otherwise indicated in an Office action. 
This application includes one claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier.  
Independent claims 1 and 20 and dependent claims 3, 4, 6, 7, 9, 12, and 14-17 recite the terms “loan processing subsystem”, “distributed ledger digital asset network subsystem”, “customer client subsystem”, “merchant client subsystem”, which include the nonce term “subsystem”, and does not recite any structure. Moreover, in the remainder of the claim, the “subsystems” are coupled with functional language, for example: 
after determining the loan structure, transmitting at least a portion of the obtained distributed ledger digital asset from the distributed ledger digital asset address accessible to the loan processing subsystem to an address of a distributed ledger digital asset wallet of at least one of the merchant client subsystem or the customer client subsystem without the intervention of any central authority as at least one loan payout based on the determined loan structure; and
linking, at the loan processing subsystem, the information indicative of the particular customer client with the transmitted at least a portion of the obtained distributed ledger digital asset;
after transmitting the at least a portion of the obtained distributed ledger digital asset, receiving a fiat money asset at the loan processing subsystem from at least one of the customer client subsystem or a fiat money asset network subsystem on behalf of the particular customer client as the at least one loan payoff based on the determined loan structure, wherein at least one of the distributed ledger digital asset network subsystem or the customer client subsystem is remote from the loan processing subsystem.

Because this limitation (“subsystem”) in claims 1, 3, 4, 6, 7, 9, 12, and 14-20 is interpreted under 35 U.S.C. 112(f), it is interpreted based on para. [0011] of the specification, which states that “FIG. 2 is a more detailed schematic view of a client subsystem of the system of FIG. 1”.  Figure 2 shows a general purpose computer, so the Examiner is interpreting “subsystem” as being the combination of “apply it” with a general purpose computer. 
In addition, in claims 18 and 19, the terms “loan processing service apparatus” and “communications component” include the nonce terms “apparatus” and “component”, respectively. The claims do not recite any structure for the “apparatus” or for the “component”. Moreover, in the remainder of the claim, the “communications component” is coupled with functional language: “a processor operative to: obtain, via the communications component .. [and] receive, via the communications component, a loan request”. 
These limitations in claims 18 and 19 are interpreted under 35 U.S.C. 112(f). They are interpreted based on para. [0015] of the specification, which states that “As shown in FIG. 2, and as described in more detail below, a client subsystem 100 may include a processor component 112, a memory component 113, a communications component 114”.  Figure 2 shows a general purpose computer containing a simple box for the “communications component”, so the Examiner is interpreting the “communications component” as being the combination of “apply it” with a general purpose computer.  
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 4, 6, 7, 9-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim elements “apparatus”, “subsystem” and “component” are limitations that invoke 35 U.S.C. § 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. 
Applicant may: 
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Double Patenting
Independent claims 1, 18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 19, and 20 of copending Application No. 15/697,799. Although the claims at issue are not identical, they are not patentably distinct from each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
In regards to claim 1 of the present application, when amended as follows, it becomes identical to claim 1 of US Patent Application 15/697,799 (emphasis added): 
1. A method comprising: obtaining at a loan processing subsystem a distributed ledger digital asset from a distributed ledger digital asset network subsystem; receiving at the loan processing subsystem a loan request ; determining at the loan processing subsystem a loan structure based on the received loan request; transmitting at least a portion of the obtained distributed ledger digital asset from the loan processing subsystem to at least one of a merchant client subsystem and a customer client subsystem based on the determined loan structure; and receiving a fiat money asset at the loan processing subsystem from at least one of the customer client subsystem and a fiat money asset network subsystem based on the determined loan structure. 

However, the feature “from a customer client subsystem” in claim 1 of the present application is almost identical to claim 2 of application 15/697,799, which recites: 
The method of claim 1, wherein the receiving the loan request comprises receiving the loan request at the loan processing subsystem from a customer client subsystem.  

	Therefore, claim 1 of the present application differs from dependent claim 2 of application 15/697,799 only in that claim 1 of the present application lacks the word “obtained” that is in the feature “transmitting at least a portion of the obtained distributed ledger digital asset from the loan processing subsystem” of claim 1 of application 15/697,799. This is an obvious variation, given that both claim 1 of the present application and claim 1 of application 15/697,799 recite the method step of “obtaining at a loan processing subsystem a distributed ledger digital asset from a distributed ledger digital asset network subsystem”. Therefore claim 1 of the present application is obvious over claim 2 of application 15/697,799, and therefore is obvious over the broader claim 1 of application 15/697,799.
In regards to claim 18 of the present application, when amended as follows, it becomes an obvious variation of claim 19 of US Patent Application 15/697,799: 
19.  A loan processor subsystem comprising: a communications component; and a processor operative to: obtain, via the communications component, a distributed ledger digital asset from a first remote subsystem; receive, via the communications component, a loan request; determine a loan structure based on the received loan request; transmit, via the communications component, at least a portion of the obtained distributed ledger digital asset to a secondthird
 
However, the feature “from a second remote subsystem” deleted from claim 18 of the present application is obvious over claim 2 of application 15/697,799, which recites: 
The method of claim 1, wherein the receiving the loan request comprises receiving the loan request at the loan processing subsystem from a customer client subsystem.  

	Therefore, claim 18 of the present application is obvious over a combination of claims 19 and 2 of application 15/697,799, and therefore is narrower than independent claim 19 of application 15/697,799. The only other difference is that claim 18 of US Patent Application 15/697,799 lacks the word “obtained” from the following feature in claim 19 of application 15/697,799: 
transmit, via the communications component, at least a portion of the obtained distributed ledger digital asset. 

The lack of the word “obtained” is an obvious variation, given that both claim 18 of the present application and claim 19 of application 15/697,799 recite the feature “obtain, via the communications component, a distributed ledger digital asset”. Therefore claim 18 of the present application is obvious over the combination of claims 19 and 2 of application 15/697,799, and therefore is obvious over the broader claim 19 of application 15/697,799.
In regards to claim 20 of the present application, when amended as follows, it becomes identical to claim 20 of US Patent Application 15/697,799: 
20. A non-transitory computer-readable medium comprising computer-readable instructions recorded thereon for: obtaining at a loan processing subsystem a distributed ledger digital asset from a distributed ledger digital asset network subsystem; receiving at the loan processing subsystem a loan request ; determining at the loan processing subsystem a loan structure based on the received loan request; transmitting at least a portion of the obtained distributed ledger digital asset from the loan processing subsystem to at least one of a merchant client subsystem and a customer client subsystem based on the determined loan structure; and receiving a fiat money asset at the loan processing subsystem from at least one of the customer client subsystem and a fiat money asset network subsystem based on the determined loan structure. 

However, the deleted feature “from a customer client subsystem” is recited in claim 2 of application 15/697,799 (emphasis added): 
The method of claim 1, wherein the receiving the loan request comprises receiving the loan request at the loan processing subsystem from a customer client subsystem.  

	Therefore, claim 20 of the present application is obvious over a combination of claims 20 and 2 of application 15/697,799, and therefore is obvious over claim 20 of application 15/697,799 (because it is narrower than claim 20 of application 15/697,799). 
The only other difference between the two claims is that claim 20 of US Patent Application 15/697,799 adds the word “obtained”, resulting in the feature: “transmitting at least a portion of the obtained distributed ledger digital asset”. This is an obvious variation, given that both claim 20 of the present application, and claim 20 of application 15/697,799, both recite the method step of “obtaining at a loan processing subsystem a distributed ledger digital asset from a distributed ledger digital asset network subsystem”. Therefore claim 20 of the present application is obvious over the combination of claims 20 and 2 of application 15/697,799, and therefore is obvious over the broader claim 20 of application 15/697,799.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6, 7, and 9-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  More specifically, the claimed invention is directed to an abstract idea. 
In independent claim 1 below, the abstract idea is in italic font, and the technological features are in underlined italic font:
1. (Currently Amended) A method comprising:

prior to conducting, at a loan processing subsystem, any transaction with a particular customer client, obtaining, at a distributed ledger digital asset address accessible to the loan processing subsystem, a distributed ledger digital asset from a distributed ledger digital asset network subsystem;

after obtaining the distributed ledger digital asset, receiving, at the loan processing subsystem, a loan request from a customer client subsystem on behalf of the particular customer client, wherein the receiving the loan request is a transaction with the particular customer client, and wherein the received loan request is for a product of a merchant client subsystem;

after receiving the loan request, determining, at the loan processing subsystem, a loan structure for the received loan request based on the product and the particular customer client, wherein the determined loan structure requires at least one loan payoff of the determined loan structure be paid in fiat money;

after determining the loan structure, transmitting at least a portion of the obtained distributed ledger digital asset from the distributed ledger digital asset address accessible to the loan processing subsystem to an address of a distributed ledger digital asset wallet of at least one of the merchant client subsystem or the customer client subsystem without the intervention of any central authority as at least one loan payout based on the determined loan structure; and

linking, at the loan processing subsystem, the information indicative of the particular customer client with the transmitted at least a portion of the obtained distributed ledger digital asset;

after transmitting the at least a portion of the obtained distributed ledger digital asset, receiving a fiat money asset at the loan processing subsystem from at least one of the customer client subsystem or a fiat money asset network subsystem on behalf of the particular customer client as the at least one loan payoff based on the determined loan structure, wherein at least one of the distributed ledger digital asset network subsystem or the customer client subsystem is remote from the loan processing subsystem.

More specifically, claims 1, 3, 4, 6, 7, and 9-20 recite an abstract idea: “Certain Methods of Organizing Human Activity", specifically “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
The “additional” structural elements are: “a distributed ledger digital asset”, “a loan processing subsystem”, “a distributed ledger digital asset network subsystem”, “a merchant client subsystem”, “customer client subsystem”, and “a fiat money asset network subsystem”. 
The “additional” extra-solution elements are “obtaining … a distributed ledger digital asset from a distributed ledger digital asset network subsystem”, “receiving … a loan request from a customer client subsystem”, “transmitting at least a portion of the obtained distributed ledger digital asset from the distributed ledger digital asset address accessible to the loan processing subsystem”, and “receiving a fiat money asset at the loan processing subsystem from at least one of the customer client subsystem or a fiat money asset network subsystem”. 
This abstract idea is not integrated into a practical application, because: 
The claim recites an abstract idea with additional generic computer elements. The generically recited computer elements (“a distributed ledger digital asset”, “a loan processing subsystem”, “a distributed ledger digital asset network subsystem”, “a merchant client subsystem”, “customer client subsystem”, and “a fiat money asset network subsystem”) do not add a meaningful limitation to the abstract idea, because they amount to simply implementing the abstract idea on a computer.  The claim amounts to adding the words "apply it" (or an equivalent) with the abstract idea, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.
The extra-solution activities do not add a meaningful limitation to the method, as they are insignificant extra-solution activity;
The combination of the abstract idea with the additional elements (generically recited computer elements), and/or with the extra-solution activities, does not integrate the abstract idea into a practical application.
The claim merely generally links the use of the abstract idea to a particular technological environment or field of use (e.g. electric grid data is not claiming the actual electric grid)- see MPEP 2106.05(h) ].
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea, because: 
When considering the elements "alone and in combination", they do not add significantly more (also known as an "inventive concept") to the exception, because they amount to simply implementing the abstract idea on a computer.  Instead, they merely add the words "apply it" (or an equivalent) with the abstract idea, or mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
In regards to the extra solution activities  (“obtaining … a distributed ledger digital asset”, “receiving … a loan request from a customer client subsystem”, “transmitting at least a portion of the obtained distributed ledger digital asset”, and “receiving a fiat money asset at the loan processing subsystem”), these are well-understood, routine, conventional computer functions recognized by the court decisions listed in MPEP § 2106.05(d).
More specifically, see the court cases OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Independent claims 18-20 are rejected on the same grounds as independent claim 1, plus also on the grounds that independent claim 18 recites a communications component, and independent claim 20 recites a computer-readable medium, which are merely additional generic computer components. 
In addition, claims 1, 3, 4, 6, 7, and 9-20 are interpreted as "means plus function" claims. As mandated under 35 USC § 112(f), the Examiner has interpreted these claims according to the Applicant's disclosure.  Paragraph [0015] of the specification describes a general purpose computer, which does not add “significantly more” technologically to the abstract idea. 
All dependent claims are also rejected, because they merely further define the abstract idea. 
Claims 3, 6, and 9 recite that “the distributed ledger digital asset network subsystem” is decentralized. This feature that is inherent to “distributed ledger digital assets”.
Claims 4 and 7 merely recite the destination of where “at least a portion of the distributed ledger digital asset” is transmitted to (“to a merchant client subsystem” in claim 4; “to the customer client subsystem” in claim 7).  This is merely a designation of the intended recipient of the asset.
Claims 10 and 11 merely recite the value of the “the distributed ledger digital asset” versus the value of the “received fiat money asset” at the time of receiving the fiat money asset (the former is “no more than” the latter in claim 10; the former is “is less than” the latter in claim 11).  The market value of “the distributed ledger digital asset” versus the value of the “received fiat money asset” is determined by the market-determined exchange rate. This is not a technological feature.
Claim 12 merely recites “retaining at the loan processing subsystem the difference between the value of the at least a portion of the distributed ledger digital asset and the value of the received fiat money asset.” The market value of “the distributed ledger digital asset” versus the value of the “received fiat money asset” is determined by the market-determined exchange rate. This is not a technological feature.
Claim 13 merely recites that the receiving of the fiat money asset is initiated “after the obtaining [of the distributed ledger digital asset].”  Given that this is how the loan is defined in the independent claims, this dependent claim is redundant to the independent claims.
Claims 14 and 18 merely recite that the transmitting comprises “transmitting the at least a portion of the distributed ledger digital asset and an identification of the customer client subsystem.” This feature merely sends a customer ID along with the digital asset. This is an abstract idea implemented on a general purpose computer.
Claim 15 merely recites that the receiving of the fiat money asset at the loan processing subsystem is “from at least the customer client subsystem based on the determined loan structure”. This feature merely recites that the borrow repays the loan as defined in the independent claims. This is an abstract idea implemented on a general purpose computer.
Claims 16 and 17 merely recite the destination of where the “fiat money asset” is received from (“from at least a fiat money asset network subsystem” in claim 16; “partially from each one of the customer client subsystem and a fiat money asset network subsystem” in claim 17).  This is merely a designation of what system the borrower uses to repay the loan. This is an abstract idea implemented on a general purpose computer.


RESPONSE TO ARGUMENTS
Re: Claim Rejections - 35 USC § 112(f)
The 35 USC § 112(f) interpretations of pending claims 1, 3, 4, 6, 7, and 9- 20 have been amended, as necessitated by the amendments to the independent claims.

Re: Claim Rejections - 35 USC § 112(a) and (b)
The 35 USC § 112(a) and (b) rejections based on the word “temporary” have been withdrawn, as necessitated by the amendments to the independent claims (that delete the word “temporary”). 
Also, the rejections based on the term “central authority” has been withdrawn, due to the phrase “without the intervention of any central authority” recited in claim 1
The 35 USC § 112(b) rejections based on the words “subsystem” and “component” are maintained, because they invoke 35 U.S.C. § 112(f). The rejection has been amended to also refer to the newly added word “apparatus” (in claim 18).

Re: Double Patenting Rejections
The Examiner agrees to hold the double patenting rejection in abeyance, as requested by the Applicant.  The rejection will be maintained, but not updated, until the application is in condition for allowance, at which time the relevance of the rejection will re-evaluated. 

Re: Claim Rejections - 35 USC § 101
The 35 USC § 101 rejection of claims 1, 3, 4, 6, 7, and 9-20 have been amended, as necessitated by the amendments to the independent claims.
The amendments to independent claims 1, 18, and 20 are not sufficient to overcome the 35 USC § 101 rejection. The newly added feature of “linking, at the loan processing subsystem, the information indicative of the particular customer client with the transmitted at least a portion of the obtained distributed ledger digital asset” merely associates a “distributed ledger digital asset” with the name of its owner.  This is a further limitation of the abstract idea.

Re: Claim Rejections - 35 USC § 103
The 35 USC § 103 rejections of claims 1, 3, 4, 6, 7, and 9-20 were previously withdrawn, in response to Applicant’s amendments to independent claims 1, 18, and 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

September 30, 2022